PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re application of 
Frank MAYER
Application No. 15/497,981
Filed: April 26, 2017
Attorney Docket No. 122028-10
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed January 27, 2021.  

The request for refund is Dismissed.

Petitioner request a refund of the petition to revive fee ($1,050.00) submitted October 12, 2020, stating, “COVID relief was filed but payment has not been returned. Petition fee should be waived”.

The petition fee is not refundable.  The CARES Act Relief required the petition to revive and a COVID-19 statement of delay to be filed by July 31, 2020, to be eligible for the fee waiver.1  In this case, the petition to revive and the COVID-19 statement of delay were filed October 12, 2020.  As a result, the waiver of the petition fee is not granted.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  

	
/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 See June 2020 Update CARES Act